Citation Nr: 0012490	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-08 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for major depression, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1982 to 
August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Montgomery Alabama, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement  was 
received in August 1997.  A statement of the case was issued 
in October 1997, and a supplemental statement of the case was 
issued in May 1998.  A timely substantive appeal was received 
in May 1998.  See VAOPGCPREC 9-97 (February 11, 1997). 

Although she requested a hearing before a member of the Board 
at the RO, the veteran failed to appear for a hearing 
scheduled for June 15, 1999. 

In an Informal Hearing Presentation dated March 15, 2000, the 
veteran's representative lists additional issues involving 
service connection for asthma and for Hodgkin's Disease, as 
well a claim for an increased rating for diverticular disease 
and a claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities.  However, these issues are not in appellate 
status at this time and are referred to the RO for 
disposition as appropriate.  


FINDING OF FACT

The veteran's service-connected major depression is 
productive of no more than considerable social and industrial 
impairment and no more than occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 50 
percent for major depression have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9434 (1999), 4.132, Diagnostic Code 9434 
(1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that she has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After reviewing the claims 
file, the Board finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
increased rating claim and that no further action is 
necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed. 
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991). Therefore, the 
Board will analyze the veteran's claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.

Before November 7, 1996, the VA Schedule for Rating 
Disabilities read as follows:

100% The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.

70% Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50% Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9434.

From November 7, 1996, the VA Schedule for Rating 
Disabilities was amended.  The pertinent provision now reads 
as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9434.

In October 1996, the veteran was afforded a VA mental 
disorders examination.  Her affect was blunted and her mood 
was depressed.  The veteran reportedly expressed concerns 
about caring for her daughter. There was no gross evidence of 
psychosis.  Insight and judgment were reasonably preserved.  
The veteran was depressed and had difficulty concentrating 
during the interview.  She expressed a lack of energy, and 
she didn't want to get out of bed in the morning.  She felt 
pessimistic about her job and reported frequent crying 
spells.  Diagnosis was major depression, and the examiner 
considered the veteran's level of social, vocational and 
industrial adjustment to be at marked risk.

Outpatient records document treatment throughout 1997.  An 
August 1997 record lists of Global Assessment of Functioning 
(GAF) score of 61.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 51-60 score indicates 
"moderate symptoms . . . OR any moderate difficulty in 
social, occupational, or school functioning . . . ."  A 61-
70 rating indicates "some mild symptoms . . . OR some 
difficulty in social, occupational or school functioning . . 
. but generally functioning pretty well, has some meaningful 
interpersonal relationships."

In October 1997, the veteran was seen at the mental health 
clinic at the VA Medical Center in Tuscaloosa, Alabama.  She 
had complaints of multiple stressors, which included her 
daughter being institutionalized, her mother being terminally 
ill, and her step father having had a stroke.  The veteran 
had trouble sleeping and lost interest in activities.  She 
denied suicidal or homicidal ideation; she was loose, 
tangential and margining on psychotic.  She had been trying 
to engage hospice, home health care and church and family 
members to assist but felt overwhelmed.  Axis I diagnosis was 
depression, major, with mild psychotic features; stress.

In an October 1997 VA intestines examination, she reported 
being unemployed for the prior year as a result of asthma and 
other problems.  Diagnosis was questionable irritable bowel; 
asthma bronchiole; gastroesophageal reflux disease; history 
of stroke in 1996 and anxiety.

In January 1998, she was again seen at a VA mental hygiene 
clinic.  She had started a new job as a data base clerk.  Her 
daughter was then reported in school.  She had few friends 
and could talk to them better than to relatives.  Arguments 
with her ex-husband continued with less frequency.  
Objectively, her depression was reported as better.  She was 
coping better.  She was alert, cooperative and pleasant.  
Impression was dysthymic disorder, late onset (in partial 
remission).  Although scheduled to return in April 1998, the 
veteran failed to report. 

At this point, the Board finds that the old rating criteria 
would appear to be more beneficial to the veteran.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  However, there is no 
evidence showing more than considerable impairment to warrant 
a rating in excess of 50 percent under such criteria.  While 
the descriptive labels assigned by examiners are not 
controlling by themselves, the overall evidence shows that 
resulting impairment to be mild or moderate in degree, and 
not severe so as to warrant a 70 percent evaluation under the 
old rating criteria.  The reported GAF score of 61 and the 
January 1998 medical entry which suggested that the 
depression is in partial remission support a finding of no 
more than considerable impairment. 

Likewise, looking to the new criteria, the record does not 
demonstrate occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, so as to warrant a 70 percent 
evaluation.  There is no persuasive evidence of suicidal 
ideation, obsessional rituals, impaired impulse control, 
spatial disorientation or neglect of personal appearance or 
hygiene.  While the evidence certainly documents periods of 
depression and anxiety as well as disturbances of motivation 
and mood, such symptomatology is contemplated under a 50 
percent rating under the new rating criteria. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal. 



ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 


